                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:17-CV-00392-RJC-DSC


 DORA DAYTON,                                     )
                                                  )
                      Plaintiff,                  )
                                                  )
 v.                                               )
                                                  )
 CHARLOTTE-MECKLENBURG                            )
 HOSPITAL AUTHORITY et. al.,                      )
                                                  )
                  Defendants.                     )



       THIS MATTER is before the Court on Defendant Charlotte–Mecklenburg Hospital

Authority’s “Motion for Extension of Time to Exchange Expert Reports” (document # 32) filed

October 10, 2018. For the reasons set forth therein, the Motion will be granted.


       Defendant shall be allowed an extension of time, up to and including November 9, 2018,

to provide reports from its expert witnesses, if any, pursuant to Rule 26(a)(2) of the Federal Rules

of Civil Procedure.


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Robert J. Conrad, Jr..


       SO ORDERED.


                                    Signed: October 11, 2018
